NO. 12-06-00162-CR
NO. 12-06-00163-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
                                                
MICHAEL
G. RUSS,            §          APPEAL FROM THE 188TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          GREGG
COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER
CURIAM
            These appeals are being dismissed for want of
jurisdiction.  Appellant was convicted of
the offenses of burglary of a habitation and burglary of a building.  Punishment was imposed in open court on May
24, 2004.  Consequently, Appellant’s
notice of appeal was due on June 23, 2004. 
See Tex. R. App. P.
26.2(a)(2).  However, Appellant filed his
notice of appeal on May 10, 2006. 
            On May 10, 2006, this Court notified Appellant that the
information received in these appeals does not show the jurisdiction of this
Court in that the notice of appeal was not filed within the time allowed by
Rule 26.2, and there was no timely motion for an extension of time to file the
notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3.  Appellant was further notified that these
appeals would be dismissed unless, on or before May 22, 2006, the information
was amended to show the jurisdiction of this Court.  Appellant has not responded to our May 10
notice.
            Appellant’s notice of appeal is untimely, which leaves us
without jurisdiction over the appeal. Furthermore, this Court has no authority
to allow the late filing of a notice of appeal except as provided by Rule
26.3.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
Consequently, these appeals are dismissed for want of jurisdiction.

Opinion delivered May 26, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(DO NOT
PUBLISH)